TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 15, 2015



                                      NO. 03-15-00546-CV


                                    Drexel Evans, Appellant

                                                 v.

                              W&B Development, Ltd., Appellee




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal, both in this

Court and the court below.